DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an electrolyte solution.     Claim 1 recites the limitation “an internal gas is generated due to overcharging” in line 11.  However, in overcharging, the gassing occurs mainly through the electrochemical oxidation of electrolyte solvents on the cathode with the Li+ ions from the electrolyte being reduced into metallic Li on the anode.  
5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See “the first separator is bonded to be fixed to the positive electrode or the negative electrode, which face each other, and the second separator is slidably provided without being bonded to the positive electrode or the negative electrode, which face each other” such as recited in dependent claim 4.    Claim 1 recites “an electrode assembly in which a positive electrode, a separator, and a negative electrode are alternately combined and stacked” in lines 2-3. The limitation is not clear as to which of the components of the electrode assembly are bonded to each other, not bonded to each other, or a combination of bonded and not bonded to each other.
6.	Claims 2-8 are rejected as depending from claim 1.
Allowable Subject Matter
7.	Claims 1-8 would be allowable when the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action on claims 1-8 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is directed to a secondary battery comprising an electrode assembly in which a positive electrode, a separator, and a negative electrode are alternately combined and stacked; and a pouch that accommodates the electrode assembly therein, wherein the separator comprises a first separator disposed between the positive electrode and the negative electrode and having a through-hole penetrated in a direction that faces the positive electrode and the negative electrode; and a second separator that covers the through-hole of the first separator and has an end connected to the pouch, wherein, when an internal gas is generated due to overcharging, the pouch is expanded to allow the second separator to move to open the through-hole of the first separator to cause the positive electrode and the negative electrode to contact each other via the through-hole.

	The closest prior art is to Jeon et al. (KR101472168(B1) as cited in IDS dated 2/6/20 with citations from machine translation provided with this Office Action). Jeon discloses to a secondary battery (title) comprising an electrode assembly (110 in Figs. 2-4, abstract) in which a positive electrode([0053]), a separator([0053]), and a negative electrode are alternately combined and stacked([0053]); and a pouch that accommodates the electrode assembly therein (pouch-shaped case 120, [0054], Figs. 2-4), wherein, when an internal gas is generated due to overcharging, the pouch is expanded (Fig. 4, [0071]-[0072], [0013]) but does not disclose, teach, or render obvious wherein the separator comprises a first separator disposed between the positive electrode and the negative electrode and having a through-hole penetrated in a direction that faces the positive electrode and the negative electrode; and a second separator that covers the through-hole of the first separator and has an end connected to the pouch, wherein, when an internal gas is generated due to overcharging, the pouch is expanded to allow the second separator to move to open the through-hole of the first separator to cause the positive electrode and the negative electrode to contact each other via the through-hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724